DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of the amendment, the objection to claims 11, 16-18, 21, 25 and 26 has been withdrawn.
In view of the amendment, the 112(b) rejection of claims 11-29 has been withdrawn.

Applicant's arguments filed on 02/08/2021, with respect to 103 rejections, have been fully considered but they are not persuasive. 
With regard to independent claim 1, applicant submits the following arguments: 
i.	“Clearly, the data port 116, which the examiner relies on, is the merely the opening in the phone case for the USB port.  Indeed, the description even states that they are one and the same: “in one embodiment, connector 114 (not shown) includes electronic circuitry that enables connector 114 to function as a data port” [0024];
Additionally, there is no description in Kulas of a corresponding second mechanical connection, as defined in claim 1.  The examiner relies on the opening in the camera housing where the USB connector protrudes from as this.
In contrast, the Applicant claims, for example, in Claim 1 that defines a first mechanical coupling and a second mechanical coupling, which are the male and female protrusions shown below as features 25 and 27 on Figure 1 of the application.  It also defines a first coupling and second coupling, which relate to the electro-mechanical coupling, such as a high-definition video 

ii.	“both Kulas and Magana only teach a single coupling element, and so a person with ordinary skill in the art would take no hint to combine the two documents and arrive at the subject matter of claim 1 where there are two separate coupling elements”, on page 13, paragraph 1 of the remarks.

	In response, the examiner understands the applicant’s arguments but respectfully disagrees for the reasons set forth below:
	i.	In Kulas, the data port 116 is the port on the smart phone for communicating with external device for transmitting data and control signals; it corresponds to the first coupling in the claim.  While the opening on the housing of the smart phone through which the data port 116 is exposed, corresponds to the first mechanical coupling.  On the external camera side, a connector 114 is provided for electronic connection with the smart phone through data port 116; it corresponds to the second coupling in the claim.  There has to be an opening on the housing of the external camera in order for the connector 114 to protrude out of the external camera; such opening corresponds to the second mechanical opening in the claim.  When the data port 116 of the smart phone and the connector 114 of the external camera are connected, the opening on the smart phone and the opening on the external camera would at least be in contact with and go against each other.  Thus, the contact between the two openings are considered as mechanical connection.  Therefore, Kulas reads on the first and second couplings and the first and second mechanical couplings in the claim. 


	ii.	Magana teaches an opposing connector 250 of a computing device and a connector interface 210 of a magnetic connector 200 (Fig.2; [0024-0025]) for transmitting data signal and/or power signal ([0009]).  They correspond to the first and second coupling in the claim.  On the other hand, Fig.2 and paragraphs [0024] and [0025] also disclose that “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200”.  The opening 260 of the housing is a female connector, and the portion the housing of the magnetic connector 200, which is being inserted into the opening 260, is the male connector.  In other words, Magana teaches not only the electronic coupling elements, but also the mechanical coupling elements, i.e., male and female connectors.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana to have two separate sets of coupling elements, so as to provide an additional retaining mechanism for maintaining the connection between the electronic connectors.

	For the reasons stated above, the rejection is maintained.

Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 recites “a complimentary coupling” in line 9.  It should be changed to “a complementary coupling”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10-14, 18, 20-23, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2013/0150122 A1) in view of Magana et al. (US 2015/0194764 A1).

As to claim 1, Kulas discloses a camera assembly (Figs.1 and 2), comprising:
a first image capture device (Figs.1 and 2: smart phone 102) operative to capture images in a first direction (Figs.1 and 2: the direction of the back-facing camera lens 122 corresponds to the first direction), the first image capture device comprising a first coupling (Fig.1: data port 116) configured to receive a complementary coupling of a second image capture device (Fig.1: connector 114), the first image capture device further comprising a housing (Fig.1: the housing of the smart phone 102), a portion of which comprises a first mechanical coupling (the opening on the housing which receives the connector 114 of the external camera 100, corresponds to the first mechanical coupling);
a second image capture device (Figs.1 and 2: external camera 100) removably coupleable to said first image capture device (See Figs. 1 and 2; [0005]: “The provided camera can be attached to or detached from the host device”) and operative to capture images in a second direction different to the first direction ([0021]: “the external camera lens 100 may be positioned in the same direction as the phone's front-facing camera, as desired”.  The direction same as the phone’s front-facing camera, corresponds to the second direction), the second image capture device comprising a second coupling (Fig.1: connector 114), the first and second couplings configured to electro-mechanically couple the second image capture device to the first image capture device by complementary interengagement of said first and second couplings ([0005]: “The provided camera can be electronically coupled and mechanically attached to the smart phone or other device by using an electrical or data port or connector such as a Universal Synchronous Bus (USB) port”), the second image capture device further comprising a housing (Figs.1 and 2: the housing of the external camera 100), a portion of which comprises a second mechanical coupling (the opening in the housing of the external camera 100 where the connector 114 protrudes from, corresponds to the claim second mechanical coupling); and
wherein images captured by said second image capture device are transferrable to said first image capture device via coupled first and second couplings ([0017]: “Once a picture has been taken the picture data can automatically be transferred to the phone. The picture transfer can start immediately upon the camera starting an image capture or the transfer can start at a later time, or need not occur at all until the user performs additional actions such as initiating a file transfer later on”) ([0024]: “once mounted onto smart phone 102, external camera 100 may communicate with smart phone 102 via connector 114”).
Kulas fails to disclose wherein said first mechanical coupling and said second mechanical coupling are configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another.
However, Magana et al. teaches first mechanical coupling (Fig.2: opening 260 of the housing of the opposing connector 250) and second mechanical coupling (Fig.2: the connector interface 210 of the magnetic connector 200) are configured to removably couple a portion of a housing of a second device directly to a portion of a housing of a first device to mechanically couple portions of the housing of the first and second devices to one another ([0024]: “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200.”  [0025]: “The opening can provide an additional retaining mechanism for maintaining the connection between the connectors 200, 250.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana et al. to have said first mechanical coupling and said second mechanical coupling configured to removably couple said portion of said housing of said second image capture device directly to said portion of said housing of said first image capture device to mechanically couple portions of the housings of the first and second image capture devices to one another, so as to provide an additional retaining mechanism for maintaining the connection between the two devices ([0025]).

As to claim 2, Kulas in view of Magana et al. discloses a camera assembly according to claim 1, wherein said first coupling comprises a female configuration and said second coupling comprises a male configuration (Kulas: As shown in Fig.1, the data port 116 of the smart phone has a female configuration, and the connector 114 of the external camera 100 has a male configuration).

As to claim 3, Kulas in view of Magana et al. discloses a camera assembly according to claim 1, wherein said first and second image capture devices are operative to capture a series of images comprising video footage (Kulas: [0020]: “Images may include picture (photographic) images and video images”.  The rear-facing camera of a smart phone is also capable of capturing videos).

As to claim 4, Kulas in view of Magana et al. discloses a camera assembly according to claim 1, wherein said first coupling is further configured to receive a coupling element of a data transfer element to communicate images captured by said first image capture device and/or second image capture device to a remote device via said data transfer element ([0024]: “external camera 100 enables smart phone 102 to detect and communicate with a USB device when the USB device is connected to USB port 112. This enables external camera 100 to function as an intermediary device between smart phone 102 and another external device, as data and control signals may be routed between data port 116 of smart phone 102 and USB port 112”.  That is, the external camera 100 can function as a data transfer element).

As to claim 8, Kulas in view of Magana et al. discloses a camera assembly according to claim 1, wherein said first and second image capture devices further comprise magnetic coupling elements disposed on respective opposed surfaces thereof that are opposed when said first and second image capture devices are coupled (Magana et al.: Fig.1C: two magnetic components 120, 130 of magnetic connector 100 and two magnetic components 170, 180 of opposing connector 150), said magnetic coupling elements arranged to attract said first image capture device to said second image capture device, and vice versa, to maintain a coupling orientation through a coupling/decoupling operation and to removably couple said first image capture device to said second image capture device (Magana et al.: [0017]: “when the user attempts to connect the magnetic connector 100 to the opposing connector 150) in the proper alignment (e.g., brings the magnetic connector 100 to a sufficient magnetic proximity to the opposing connector 150), as illustrated in FIG. 1C, a resulting magnetic attraction force guides the magnetic connector 100 into properly mating with the opposing connector 150 (e.g., align the contacts 112, 162 properly).”).

As to claim 10, Kulas in view of Magana et al. discloses a camera assembly according to claim 1, wherein said camera assembly comprises a bi-directional camera assembly (Kulas: Fig.1; [0022]: “external camera 100 may pivot at line 118 and around axis 120 in order to enable camera lens 106 to face the other side of smart phone 102”.  Therefore, when the camera lens 106 is facing the front of the smart phone 102, the camera lens 106 of the external camera 100 and the back-facing camera lens 122 of the smart phone 102 form a bi-directional camera assembly); and wherein said second direction is an opposite direction to said first direction (As discussed in rejection of claim 1, the direction of the back-facing camera lens 122 corresponds to the first direction, and the direction same as the phone’s front-facing camera, corresponds to the second direction.  They are opposite directions).

As to claim 11, Kulas discloses a first image capture device (Figs.1 and 2: smart phone 102) for use in a camera assembly (Figs.1 and 2) comprising, the a first image capture device operative to capture images in a first direction (Figs.1 and 2: the direction of the back-facing camera lens 122 corresponds to the first direction), the first image capture device comprising a first coupling (Fig.1: data port 116) configured to receive a complementary coupling (Fig.1: connector 114) of a second image capture device (Figs.1 and 2: external camera 100) operative to capture images in a second, different direction ([0021]: “the external camera lens 100 may be positioned in the same direction as the phone's front-facing camera, as desired”.  The direction same as the phone’s front-facing camera, corresponds to the second direction) and to removably couple said first image capture device to the second image capture device (See Figs. 1 and 2; [0005]: “The provided camera can be attached to or detached from the host device”), the first image capture device further comprising a housing (Fig.1: the housing of the smart phone 102), a portion of which comprises a first mechanical coupling the first coupling (the opening on the housing which receives the connector 114 of the external camera 100, corresponds to the first mechanical coupling) further configured to electro-mechanically couple the first image capture device to the second image capture device by complementary interengagement of said first coupling with a complementary coupling of the second image capture device ([0005]: “The provided camera can be electronically coupled and mechanically attached to the smart phone or other device by using an electrical or data port or connector such as a Universal Synchronous Bus (USB) port”), and
wherein images captured by a second image capture device coupled to the first image capture device are transferrable to said first image capture device via a coupling (Fig.1: coupling of the data port 116 and the connector 114) between the first coupling and the complementary coupling of the second image capture device ([0017]: “Once a picture has been taken the picture data can automatically be transferred to the phone. The picture transfer can start immediately upon the camera starting an image capture or the transfer can start at a later time, or need not occur at all until the user performs additional actions such as initiating a file transfer later on”) ([0024]: “once mounted onto smart phone 102, external camera 100 may communicate with smart phone 102 via connector 114”).
Kulas fails to disclose wherein said first mechanical coupling is configured to removably couple said portion of said housing of said first image capture device directly to a portion of a housing of a second image capture device to mechanically couple the portion of the housing of the first image capture device to the portion of the housing of the second image capture device.
However, Magana et al. teaches first mechanical coupling (Fig.2: opening 260 of the housing of the opposing connector 250) is configured to removably couple a portion of a housing of a first image capture device directly to a portion of a housing of a second image capture device (Fig.2: the connector interface 210 of the magnetic connector 200) to mechanically couple the portion of the housing of the first image capture device to the portion of the housing of the second image capture device ([0024]: “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200.”  [0025]: “The opening can provide an additional retaining mechanism for maintaining the connection between the connectors 200, 250.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana et al. to have said first mechanical coupling configured to removably couple said portion of said housing of said first image capture device directly to a portion of a housing of a second image capture device to mechanically couple the portion of the housing of the first image capture device to the portion of the housing of the second image capture device, so as to provide an additional retaining mechanism for maintaining the connection between the two devices ([0025]).

Claims 12-14, 18 and 20 recite substantially similar subject matter as disclosed in claims 2-4, 8 and 10, respectively; therefore, they are rejected for the same reasons.

As to claim 21, Kulas discloses a second image capture device (Figs.1 and 2: external camera 100) for use in a camera assembly (Figs.1 and 2) and removably coupleable to (See Figs. 1 and 2; [0005]: “The provided camera can be attached to or detached from the host device”) a first image capture device (Figs.1 and 2: smart phone 102) for capturing images in a first direction (Figs.1 and 2: the direction of the back-facing camera lens 122 corresponds to the first direction) comprising, the second image capture device (Figs.1 and 2: external camera 100) removably coupleable to the first image capture device (Figs.1 and 2: smart phone 102) and operative to capture images in a second direction different to the first direction ([0021]: “the external camera lens 100 may be positioned in the same direction as the phone's front-facing camera, as desired”.  The direction same as the phone’s front-facing camera, corresponds to the second direction), the second image capture device comprising a second coupling (Fig.1: connector 114), the second image capture device further comprising a housing (Figs.1 and 2: the housing of the external camera 100), a portion of which comprises a second mechanical coupling (the opening in the housing of the external camera 100 where the connector 114 protrudes from, corresponds to the claim second mechanical coupling), the second coupling further configured to electro-mechanically couple the second image capture device to the first image capture device by complementary interengagement of said second coupling with a complimentary coupling of the first image capture device ([0005]: “The provided camera can be electronically coupled and mechanically attached to the smart phone or other device by using an electrical or data port or connector such as a Universal Synchronous Bus (USB) port”), and
wherein images captured by the second image capture device coupled to the first image capture device are transferrable to the first image capture device via a coupling (Fig.1: coupling of the data port 116 and the connector 114) between the second coupling and a complementary coupling (Fig.1: data port 116) of the first image capture device ([0017]: “Once a picture has been taken the picture data can automatically be transferred to the phone. The picture transfer can start immediately upon the camera starting an image capture or the transfer can start at a later time, or need not occur at all until the user performs additional actions such as initiating a file transfer later on”) ([0024]: “once mounted onto smart phone 102, external camera 100 may communicate with smart phone 102 via connector 114”).
Kulas fails to disclose wherein said second mechanical coupling is configured to removably couple said portion of said housing of said second image capture device directly to a portion of a housing of the first image capture device to mechanically couple the portion of the housing of the second image capture device to the portion of the housing of the first image capture device.
However, Magana et al. teaches second mechanical coupling (Fig.2: the connector interface 210 of the magnetic connector 200) configured to removably couple a portion of a housing of a second image capture device directly to a portion of a housing of the first image capture device (Fig.2: opening 260 of the housing of the opposing connector 250) to mechanically couple the portion of the housing of the second image capture device to the portion of the housing of the first image capture device ([0024]: “The opening 260 of the housing where the opposing connector 250 is positioned in can have a similar shape as the housing and/or the connector interface 210 of the magnetic connector 200.”  [0025]: “The opening can provide an additional retaining mechanism for maintaining the connection between the connectors 200, 250.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Kulas with the teaching of Magana et al. to have said second mechanical coupling configured to removably couple said portion of said housing of said second image capture device directly to a portion of a housing of the first image capture device to mechanically couple the portion of the housing of the second image capture device to the portion of the housing of the first image capture device, so as to provide an additional retaining mechanism for maintaining the connection between the two devices ([0025]).

Claims 22-23, 27 and 29 recite substantially similar subject matter as disclosed in claims 2-3, 8 and 10, respectively; therefore, they are rejected for the same reasons.

Claims 5-7, 15-17 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2013/0150122 A1) in view of Magana et al. (US 2015/0194764 A1) as applied to claim 1 above, and further in view of Jol et al. (US 2014/0004741 A1).

As to claim 5, Kulas in view of Magana et al. discloses a camera assembly according to claim 1, wherein said first coupling and second coupling comprise couplings compatible with video transfer connectors ([0020]: “Images may include picture (photographic) images and video images. Connector 114 enables external camera 100 to be mounted onto smart phone 102 and provides both a physical mounting and an electrical signal connection. Such a dual-purpose connection allows data to be exchanged between components within smart phone 102 and external camera 100.”  That is, the data port 116 of the smart phone and the connector 114 of the external camera are compatible with video transfer).
The above combination fails to disclose wherein said first coupling and second coupling comprise High Definition video connectors.
However, Jol et al. teaches High Definition video connectors (Figs.1A and 2A: plug connector 100 and receptacle connector 200; [0031]: “The data is serialized and de-serialized on the host and/or the accessory side and transmitted at a very high rate, e.g., 10-15 Gbits/sec over the two transmit contacts and received at the same high rate via the two receive contacts. This enables even the bandwidth intensive data, e.g., hi-definition video data, to be transmitted and received using just two contacts.”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas and Magana et al. with the teaching of Jol et al. to use High Definition video connectors, so as to transmit High Definition video data, thereby improving the functionality of the device and user experience.

As to claim 6, Kulas in view of Magana et al. and Jol et al. discloses a camera assembly according to claim 5, wherein said first coupling comprises a plurality of connectors (Jol et al.: Fig.1B: the four contacts 104a-104d of the plug connector 100 correspond to the claimed plurality of connectors) and said second coupling comprises a plurality of complementary connectors (Fig.2B: the four contacts 206(1)-206(4) of the receptacle connector 200 correspond to the claimed plurality of complementary connectors), each one of said plurality of complementary connectors engageable with a corresponding one of said plurality of connectors ([0026]: “When plug connector 100 is inserted into receptacle connector 200, the four contacts of plug connector 100 are in physical contact with the four contacts of receptacle connector 200.”).

As to claim 7, Kulas in view of Magana et al. and Jol et al. discloses a camera assembly according to claim 6, wherein at least one of said plurality of connectors is unassigned and at least one of said plurality of complementary connectors is unassigned and further wherein transfer of images captured by said second image capture device to said first image capture device is via said at least one unassigned complementary connectors and respective unassigned connectors (Jol et al.: [0021]: “connector 100 is a highly serialized port that provides all video, audio, USB and other data signals over two pairs of serial contacts.”  The pairs of serial contacts before transmitting any data or signal are considered unassigned).

Claims 15-17 recite substantially similar subject matter as disclosed in claims 5-7, respectively; therefore, they are rejected for the same reasons.

Claims 24-26 recite substantially similar subject matter as disclosed in claims 5-7, respectively; therefore, they are rejected for the same reasons.

Claims 9, 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulas (US 2013/0150122 A1) in view of Magana et al. (US 2015/0194764 A1) as applied to claim 8 above, and further in view of Daoura (US 2017/0062974 A1).

As to claim 9, Kulas in view of Magana et al. discloses a camera assembly according to claim 8.  The above combination fails to disclose wherein said magnetic coupling elements comprise rare-earth magnets; and wherein said rare-earth magnets comprise neodymium.
However, Daoura teaches using rare-earth magnets comprising neodymium in quick connect magnetic interface ([0073]: “The magnetic toroid may be ferrite or a neodymium composite permanent magnet”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kulas and Magana et al. with the teaching of Daoura such that the magnetic coupling elements comprise rare-earth magnets; and wherein said rare-earth magnets comprise neodymium, so as to provide high magnetic energy and intrinsic coercive force.

Claims 19 and 28recite substantially similar subject matter as disclosed in claim 9; therefore, they are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oliveira (US 2014/0300809 A1) discloses an attachable camera system which can be selectively attached and detached from the mobile device.
Odagiri et al. (US 2004/0041911 A1) discloses a portable information terminal of a mobile device, and a digital camera to connect to the portable information terminal.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENZHEN WU/Examiner, Art Unit 2696 

/SINH TRAN/Supervisory Patent Examiner, Art Unit 2696